Case: 12-11115         Date Filed: 09/25/2012   Page: 1 of 4

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11115
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 9:11-cr-80174-KLR-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                  versus

OVIDIO SANTOS-FLORES,
a.k.a. Mauricio Ortega,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (September 25, 2012)



Before BARKETT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-11115     Date Filed: 09/25/2012    Page: 2 of 4

      Ovidio Santos-Flores pled guilty to one count of reentry of a deported alien,

in violation of 8 U.S.C. § 1326(a) and (b)(1). The district court sentenced Santos-

Flores to 46 months’ imprisonment. On appeal, Santos-Flores argues that his

sentence was substantively unreasonable because the district court emphasized his

criminal history to the detriment of all of the other 18 U.S.C. § 3553(a) factors. In

particular, Santos-Flores asserts that the district court did not give due

consideration to his compelling personal history and status as a single parent.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). “We may set

aside a sentence only if we determine, after giving a full measure of deference to

the sentencing judge, that the sentence imposed truly is unreasonable.” United

States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en banc), cert. denied, 131
S. Ct. 1813 (2011). The party who challenges the sentence bears the burden of

showing that it is unreasonable in light of the record and the § 3553(a) factors.

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.), cert. denied, 131 S. Ct. 674

(2010).

      The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes set forth in” § 3553(a)(2), including the

need to reflect the seriousness of the offense, promote respect for the law, provide

                                           2
               Case: 12-11115     Date Filed: 09/25/2012   Page: 3 of 4

just punishment for the offense, deter criminal conduct, and protect the public from

the defendant’s future criminal conduct. 18 U.S.C. § 3553(a), (a)(2). In imposing

a particular sentence, the court must consider the nature and circumstances of the

offense, the history and characteristics of the defendant, the kinds of sentences

available, the applicable guideline range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      Although the district court must consider all of the factors listed in § 3553

and give an explanation for the sentence imposed, the district court need not

discuss each factor explicitly. United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008). Rather, the court need only acknowledge that it has considered

the § 3553(a) factors and the defendant’s arguments. Id. We defer to the district

court’s judgment regarding the weight given to the § 3553(a) factors unless the

district court made a clear error of judgment and imposed a sentence outside the

range of reasonable sentences dictated by the facts of the case. Id.

      Here, Santos-Flores asserts that the district court focused single-mindedly on

his criminal history. The record belies this claim. The district court considered

Santos-Flores’s arguments regarding his personal history and status as a single

parent, but found that a sentence at the low end of the guideline range was

                                          3
              Case: 12-11115     Date Filed: 09/25/2012   Page: 4 of 4

appropriate given Santos-Flores’s criminal history and given the need for general

deterrence. Santos-Flores has not met his burden. Accordingly, we affirm the

sentence as substantively reasonable.

      AFFIRMED.




                                         4